DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 19-38 are pending. 
Claims 1-18 are cancelled by a preliminary amendment filed on 08/25/2020.
Claims 19-38 are newly added by a preliminary amendment filed on 08/25/2020.
Claims 19-38 have been examined.
Claims 19-38 are rejected.
Priority
	Priority to 371 PCT/EP2019/055801 filed on 03/08/2019, which claims priority to European patent application publication 18161300.1 filed on 03/12/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings filed on 08/25/2020 are accepted. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 31, 32, 33 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016).
The claims are directed to a porous scaffold comprising one or more fibroin moieties and one or more polysaccharide moieties; wherein the moieties are conjugated to with another and not an interconnecting linker structure. 
Chen et al. teach a macroporous scaffold for bone defect repair comprising silk fibroin and formylated glucan (polysaccharide); wherein the silk fibroin to formylated glucan is at least 1:2 to 20:3; the prepared macroporous scaffold is biodegradable in vivo, so that secondary injury on a patient is avoided; and the macroporous scaffold can achieve a better therapeutic effect, and the macroporous scaffold is higher in mechanical strength than a pure-fibroin scaffold (abstract). Therefore, the instant claims are anticipated by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-25, 32, 33, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016).
The claims are further directed to the material having an average pore diameter of 20-400µm and a ratio of A to B of 1:10 to 10:1.
The teachings of Chen et al. are discussed above. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to adjust the amount of fibroin and formylated glucan and have a reasonable expectation of success. One would have been motivated to do so through routine optimization. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Claims 19-33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016) in view of Otoi et al. (Japanese Patent Application Publication 1995267822, Published 10/17/1995).
The claims are further directed to a method of forming the porous material.
The teachings of Chen et al. are discussed above. 
Chen et al. does not teach the instantly claimed method.
Otoi et al. teach a method of mixing 5gr sodium hyaluronate, and 950 aqueous solution silk fibroin, freeze-drying the solution, then heated to 115◦C and milled to make a fine powder (Paragraph 0032, Example 1). The sodium hyaluronate and silk fibroin are partially crosslinked (paragraph 0011). With regard to the material being porous, this is an inherent property of the method and constituents of the teachings of Otoi et al. since the teachings of Otoi et al. are indistinguishable from the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use the method of Otoi et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a method that at least partially crosslinks the fumylated glucan and fibroin. Therefore, the instant claims are rendered obvious by the teachings of the prior art.


s 19-25 and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Publication 106237386, Published 12/21/2016) in view of Dunn et al. (US Patent 5324519, Published 06/28/1994).
The claims are further directed to the material being used to remodel cheekbones.
The teachings of Chen et al. are discussed above.
Chen et al. does not teach application for the purpose of remodeling cheekbones. 
Dunn et al. teach application of biodegradable microporous composition for the purpose of filling a bone defect in a crushed cheekbone (abstract and column 15, lines 46-56).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add the composition of Chen et al. to the method of Dunn et al.  and have a reasonable expectation of success. One would have been motivated to do so since both methods are directed to methods of repairing bone defects. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI SOROUSH/Primary Examiner, Art Unit 1617